Citation Nr: 1731798	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  04-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for tinea versicolor, tinea pedis (tinea pedis).

2. Entitlement to service connection for arthritis, claimed as degenerative joint disease or arthritis throughout the body.

3. Entitlement to service connection for a cervical spine disability (claimed as pinched nerve or neck/arthritis)  

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

5. Entitlement to service connection for a low back disability.

6. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability.

7. Entitlement to service connection for a bilateral knee disability.
8. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a left wrist and hand condition.

9. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a respiratory disease manifested by coughing, to include as secondary to exposure to herbicides.

10. Entitlement to payment of a VA annual clothing allowance for the years 1999 and 2000.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1983.  His awards include the Vietnam Service Medal with Seven Service Stars, Bronze Star Medal, and the Army Commendation Medal with First Oak Leaf Cluster.  The Board is grateful to the Veteran for his distinguished and honorable service, to include his combat service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2002 and June 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In November 2007 and February 2010, the Board remanded the current issues for further evidentiary development.  Also remanded by the Board in February 2010 were the issues of entitlement to service connection for a skin disease of the penis and entitlement to service connection for a skin disease of the right side of the back.  In June 2017, the Agency of Original Jurisdiction (AOJ) granted service connection for asteatotic dermatitis of the penis and right side of back.  Therefore, these issues have been resolved and are not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

Pursuant to the Board's remand directives, the Veteran was afforded a hearing before an RO Decision Review Officer (DRO); he accepted an informal conference in April 2017 in lieu of the hearing.  Additionally, the Veteran originally requested a Board hearing in November 2012 but withdrew that request in April 2017.  No other hearing request remains pending.  

The issues of entitlement to service connection for a cervical spine disability, low back disability, bilateral knee disability and arthritis throughout the body are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A June 1990 Board decision denied the Veteran's claims of entitlement to service connection for a low back disability, a bilateral knee disability, and residuals of a left wrist and hand condition; he did not appeal that decision and it is final.

2. Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the low back and bilateral knee claims.

3. Additional evidence submitted since that prior denial on the issue of entitlement to service connection for residuals of a left wrist and hand condition does not raise a reasonable possibility of substantiating the claim.

4. An April 1997 rating decision that denied the claim of entitlement to service connection for a respiratory disease manifested by coughing, to include as secondary to exposure to herbicides, was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

5. Additional evidence submitted since April 1997 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory disease manifested by coughing.

6. Throughout the appeal period, the Veteran's tinea pedis has not affected 20 percent or more of his total body area or 20 percent or more of his exposed areas, and has not required systemic therapy.  

7. The Veteran did not file a timely application for a VA annual clothing allowance for the years of 1999 and 2000; he first filed an application for a clothing allowance in November 2001.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.S. § 5108; 7104(b) (LexisNexis 2017) 38 C.F.R. § 3.156 (2016).

2. New and material evidence has been submitted, and the claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.S. § 5108; 7104(b) (LexisNexis 2017) 38 C.F.R. § 3.156 (2016).

3. New and material evidence has not been submitted to reopen the claim of entitlement to service connection for residuals of a left wrist and hand condition.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. § 3.156 (2016).

4. New and material evidence has not been submitted to reopen the claim of entitlement to service connection for a respiratory disease manifested by coughing.  38 U.S.C.S. §§ 5108, 7105; 38 C.F.R. § 3.156 (2016).

5. The criteria for a rating in excess of 10 percent for tinea pedis have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.118; Diagnostic Code 7813-7806 (2016).

6. The criteria for payment of a VA annual clothing allowance for the years of 1999 and 2000 are not met.  38 U.S.C.S. § 1162 (LexisNexis2017); 38 C.F.R. § 3.810 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  

Concerning the duty to assist, in its February 2010 remand the Board directed the RO to provide the Veteran with VCAA-compliant notice addressing the criteria for reopening claims of entitlement to service connection based on the submission of new and material evidence.  Specifically, it requested that the RO provide notice which explained the reasons and bases for the prior final denials of entitlement to service connection for the low back, bilateral knee, left wrist/hand, and respiratory conditions.  The Board also directed the RO to provide notice concerning the claim of entitlement to an increased rating for the Veteran's tinea pedis.  In an August 2012 letter, the RO explained the bases for the final denials of the low back, bilateral knee, left wrist/hand, and respiratory disease claims.  The Board notes that, although the RO's letter identified the final denial for the left wrist/hand disability claim as the August 1984 rating decision, rather than the June 1990 Board decision, the letter accurately provided the basis for the final denial: that there was no evidence of treatment for or a diagnosis of a left wrist/hand condition in service.  The letter also addressed the increased rating claim.  Thus, the Board finds that the duty to notify concerning these claims has been satisfied.  

Concerning the clothing allowance claim, the provisions of the VCAA are not applicable, because the claim turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  Id.; See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action with regard to that issue is harmless error.

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are various post-service medical records, and VA examination reports.  

The Board acknowledges that the Veteran has asserted that the VA examinations of record for the tinea pedis are inadequate, stating in January 2013 that he wanted a skin specialist for his examination and in July 2017 that the May 2017 examination was inadequate because the examiner did not tell him to use Vaseline and should have observed the problems with his skin.  In that statement, the Veteran conceded that the purpose of the examination was to detect the severity of his service-connected skin condition.

With respect to the adequacy of the examinations, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).
The results of the April 2003 and May 2017 VA examinations do not support the Veteran's claim of entitlement to a higher rating, and, so, there is at least some reason, independent of any perceived inadequacies of the examination, for the Veteran to be dissatisfied with the examination.  Cartwright v. Derwinski, 2 Vet App. 24, 25 (1991) ("interest may affect the credibility of testimony.").  Although the Veteran has contended that a skin specialist was required, VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified, through education, training, or experience, to offer medical diagnosis, statements, or opinions, whether that is a doctor or other medical specialist.  See Cox v. Nicholson, 20 Vet. App. 563, 568 (2007).  The May 2017 VA examiner was noted to be a physician and thus qualified to perform the examination.  The Veteran's statements concerning Vaseline do not render the examination inadequate, because, as the Veteran concedes, the purpose of the examination was to obtain findings concerning the severity of the service-connected skin condition rather than for treatment purposes; the examiner obtained such findings in light of the applicable rating criteria.  Therefore, the Board finds that there is not "clear evidence" of irregularity in the April 2003 and May 2017 VA examinations.  And, in fact, the Board affirmatively finds that the VA examinations were adequate and provide sufficient medical evidence to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the foregoing, the Board finds that the duty to assist has been satisfied.  

The Board also notes the actions requested in the prior remand have been undertaken to the extent possible.  As previously noted, the Veteran was provided with additional VCAA notice and an additional VA examination.  The Veteran was also offered a DRO hearing but elected an informal conference.   Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, for the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A. Low Back Disability

The Veteran's claim seeking entitlement to service connection for a low back disability was previously denied in a June 1990 Board decision.  Because the Veteran did not appeal the decision to the Court or request reconsideration, the decision is final.   38 U.S.C.S. §§ 7103 (a), 7104(b) (LexisNexis 2017); 38 C.F.R.    § 20.1100 (2016).

The evidence considered at the time of the June 1990 Board decision consisted of the Veteran's service treatment records, post-service treatment records, a VA examination report and the Veteran's lay statements.  The claim was denied because a chronic low back disability was found to not have been incurred or aggravated by service.

The evidence received since that time includes an October 2003 VA neurosurgery consult report, in which the physician identified lumbar spine arthritis and, based on the Veteran's report of neck and back issues dating to 1983, stated that the Veteran's symptoms were of a long duration.  He also noted that an August 1999 magnetic resonance imaging (MRI) report showed some degenerative joint disease and degenerative disc disease at L5-S1 and L4-L5.  Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Since such evidence relates to an unestablished fact necessary to substantiate the claim, namely, a nexus between a current low back disability and service, it is new and material, and the claim of entitlement to service connection for a low back disability is reopened.  

B. Bilateral Knee Disability

The Veteran's claim seeking entitlement to service connection for a bilateral knee disability was previously denied in a June 1990 Board decision.  Because the Veteran did not appeal the decision to the Court or request reconsideration, the decision is final.   38 U.S.C.S. §§ 7103(a), 7104(b) (LexisNexis 2017); 38 C.F.R.     § 20.1100 (2016).

The evidence considered at the time of the June 1990 Board decision consisted of the Veteran's service treatment records, post-service treatment records, a VA examination report and the Veteran's lay statements.  The claim was denied because a chronic knee disability was found to not have been incurred or aggravated by service.

The evidence received since that time includes the Veteran's October 2013 report that he has experienced knee pain since jumping from helicopters during service.  This report was not provided by the Veteran prior to the June 1990 Board decision, and it is presumed credible.  See Justus, 3 Vet. App. at 513.  Since such evidence relates to an unestablished fact necessary to substantiate the claim, namely, a nexus between a current bilateral knee disability and service, it is new and material, and the claim of entitlement to service connection for a bilateral knee disability is reopened.  

C. Left Wrist and Hand Condition

The Veteran's claim seeking entitlement to service connection for residuals of a left wrist and hand condition was previously denied in a June 1990 Board decision.  Because the Veteran did not appeal the decision to the Court or request reconsideration, the decision is final.   38 U.S.C.S. §§ 7103 (a), 7104(b) (LexisNexis 2017); 38 C.F.R. § 20.1100  (2016).

The evidence considered at the time of the June 1990 Board decision consisted of the Veteran's service treatment records, post-service treatment records, a VA examination report and the Veteran's lay statements.  The Board noted the Veteran's contention that he incurred a left wrist and hand condition during military service.  The claim was denied because a disability of the left wrist or hand was found to not have been incurred or aggravated by service.  The Board observes that although the Board adjudicated this claim, the Veteran, in his February 1985 substantive appeal which preceded the June 1990 decision, explained that he wished to claim entitlement to service connection for his right hand and arm, not his left wrist.  

The evidence added to the record since that time includes VA and private treatment records noting various left wrist conditions, including arthritis.  It also includes the Veteran's October 2002 statement, in which he stated that he wished to reopen his claim of entitlement to service connection for a left wrist and hand condition, and his July 2003 notice of disagreement, in which he stated that his service connection claims, generally, should be granted because of his exposure to tropical and frigid conditions during service, and because of his military occupational specialty as an artilleryman, which required him to lift heavy objects and be jostled, incurring physical trauma to the body.  He also stated that his left wrist and hand condition, specifically, is related to the climatic conditions.  

The VA and private treatment records noting various left wrist conditions are new, as they were not previously submitted to agency decisionmakers.  However, that evidence is not material because it does not relate to the unestablished facts of nexus and in-service incurrence.  Overall, the VA treatment records are devoid of evidence that a left wrist or hand condition is related to service.  Turning to the Veteran's contentions, his report of sustaining general trauma as the result of lifting and jostling is not new, because it is cumulative of statements of record at the time of the June 1990 Board decision.  In fact, the Board expressly considered the Veteran's contention that he incurred left wrist and hand trauma during service.  The Veteran's statements concerning the tropical and cold weather conditions are not material.  In the absence of evidence indicating that he experienced left wrist/hand symptoms during service, or that a left wrist/hand condition is otherwise related to those exposures, service in frigid or tropical weather, by itself, does not indicate that a left wrist or hand condition was more likely to have begun in service or that a current condition is related to service.   
 
Thus, for the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim of entitlement to service connection for residuals of a left wrist and hand condition, and that the claim to reopen as it pertains to this issue must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




D. Respiratory Condition

The Veteran's claim seeking entitlement to service connection for a respiratory condition was previously denied in an April 1997 rating decision.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.S. § 7105; 38 C.F.R. §§ 20.302, 20.1103.   

The evidence considered at the time of the April 1997 rating decision consisted of the Veteran's service treatment records, post-service treatment records, a VA examination report and the Veteran's lay statements.  The lay statements included an October 1995 report from the Veteran that his coughing was caused by his exposure to Agent Orange.  The claim was denied because there was found to be no evidence of a chronic respiratory disorder in service, and the upper respiratory infections or viral syndromes manifesting during service were found to be acute or transitory.

The evidence added to the record since that time includes VA treatment records noting various respiratory conditions, including upper respiratory infections and allergic rhinitis, as well as symptoms including coughing up mucous and dry mouth.  It also includes the Veteran's October 2002 and July 2003 statements averring that his respiratory condition was related to his exposures to toxins during his service in Vietnam.  

The VA treatment records noting various respiratory conditions are new, as they were not previously submitted to agency decisionmakers.  However, that evidence is not material because it does not relate to the unestablished facts of nexus and in-service incurrence.  Overall, the VA treatment records are devoid of evidence that a respiratory condition is related to service, to include the Veteran's herbicide exposure.  Turning to the Veteran's statements, his report of suffering a respiratory condition as related to his Agent Orange exposure is not new, because it is cumulative of statements of record at the time of the April 1997 rating decision, notably, his October 1995 statement.  

Thus, for the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim of entitlement to service connection for a respiratory disease manifested by coughing, to include as secondary to exposure to herbicides, and that the claim to reopen as it pertains to this issue must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III. Increased Rating for Tinea Pedis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

By way of history, service connection for the Veteran's tinea pedis was originally granted in an April 1994 rating decision, with a noncompensable rating assigned effective in December 1993.  A November 1995 rating decision increased the rating to 10 percent disabling.  The Veteran filed the instant claim of entitlement to an increased rating in October 2002. 

Under 38 C.F.R. § 4.118, the Veteran's skin disability (tinea pedis) is among the disabilities listed at Diagnostic Code 7813.  These disabilities are evaluated as disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability.

Initially, the Board notes that there is no indication of disfigurement of the head, face, or neck due to the service-connected tinea pedis.  Rather, the disability is noted to impact the feet.  VA examinations performed in April 2003 and May 2017 did not note any such disfigurement.  Further, there is no indication of any residual scarring from the Veteran's skin disability, to include on VA examinations conducted in this case.  The Board notes that the Veteran is separately service connected for a skin condition of the penis and right side of the back relating to asteatotic dermatitis; that symptomatology is not for consideration in this appeal.  Thus, the Board finds the most appropriate Diagnostic Code to rate the Veteran's tinea pedis is Diagnostic Code 7806, under which he is currently in receipt of a 10 percent rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Diagnostic Code 7806 provides that a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period. 
A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.
Regarding the period on appeal, the Board notes that while some of the diagnostic criteria relating to ratings of the skin were revised in October 2008 (i.e. those pertaining to scars), the criteria relating to Diagnostic Code 7806 have not changed since the Veteran filed his claim.

In Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017),  
the Federal Circuit held that Diagnostic Code 7806 clearly distinguishes between "systemic therapy" and "topical therapy" as the operative terms of the diagnostic code.  Id. at 8.  It explained that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.   Id. at 10-11.  

After review of the record, the Board finds that a higher rating is not warranted at any time during the period under appeal.

The Veteran was first afforded a VA examination for his claim in April 2003.  The Veteran reported that he experiences recurrent outbreaks of tinea pedis and has used multiple creams on his feet with poor results.  He stated that his feet hurt everyday and swell, especially during the hot parts of the year, and that he is unable to wear regular shoes.  Upon physical examination, his toenails were noted to be discolored and short.  The examiner noted the use of creams and ointments, but did not report the use of systemic therapies.

The only other VA examination of record comes from May 2017.  The Veteran reported that he has experienced toenail fungus since 1976, and has used Lotrimin with no relief.  He stated that his toenails crumble regularly.  The examiner reviewed the Veteran's claims file, and upon physical examination, reported that the tinea pedis involves all bilateral toenails, and involves 1% of the Veteran's body surface area and 0% of the exposed body surface area.  The examiner also stated that the Veteran's skin conditions do not cause scarring; that he does not have any benign or malignant skin neoplasms or systemic manifestations due to any skin diseases; does not require procedures other than systemic or topical medications for dermatitis; has not had any debilitating or non-debilitating episodes due to a skin condition; and he does not any tumors or neoplasms.  The examiner noted the constant or near-constant use of topical Lotrimin cream and did not report that the Veteran required systemic therapy.  

VA treatment records indicate the use of topical medications, but do not reflect the use of systemic therapy or greater body coverage due to tinea pedis than found by the May 2017 VA examiner.  Topical steroid cream use was noted during treatment in August 2008, May 2011, and June 2011; the treatment records do not reflect use of systemic therapies to treat the tinea pedis.  The Veteran reported symptoms of bleeding skin in June 2011 and itching and burning in March 2015.  In August 2016, the Veteran's feet were found to have dull, xerotic skin with scattered dark brown macules and patches.

The record reflects that the Veteran's tinea pedis has not affected 20 percent or more of the Veteran's total body area or 20 percent or more of his exposed areas, and has not required systemic therapy at any time during the appeal period.  The Veteran's use of topical creams on his feet is not a systemic therapy because it does not pertain to or affect the body as a whole.  See Johnson, 2017 U.S. App. LEXIS 12601 at 10-11.  While some of the steroid creams may also be also used to treat the Veteran's other skin conditions, such are not for consideration in this appeal.  The Board has also examined the Rating Schedule to determine if any other appropriate diagnostic codes may avail the Veteran of a higher disability rating.  However, the other diagnostic codes for skin disorders that could provide ratings greater than 10 percent are not appropriate based on the facts of this case.  See 38 C.F.R. § 4.118; Diagnostic Codes 7800-7833; Butts, 5 Vet. App. at 538.  

The Board has considered the Veteran's statements regarding the difficulty he experiences wearing regular shoes, as well as his subjective symptoms, including bleeding, itching, burning, and pain.  However, the Board concludes that the medical evidence of record is of greater probative value than the lay allegations regarding the severity of his tinea pedis.  Moreover, the Veteran does not allege that his tinea pedis covers at least 20 percent of his body area, affects at least 20 percent of exposed areas, or requires systemic therapy.  

Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's tinea pedis is not warranted at any time during the appeal period.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV. Clothing Allowance for 1999 and 2000

Concerning this issue, the Veteran contends that VA did not notify him that he could apply for a VA annual clothing allowance following April 1992 and September 1996 rating decisions which granted entitlement to service connection for conditions qualifying him for the clothing allowance (bilateral pes planus and a right hand injury, respectively).  Therefore, because he first became aware of his eligibility for a clothing allowance in November 2001, when he first submitted his claim, the clothing allowance should have been applied retroactively to cover the years of 1999 and 2000.  After careful review, the Board must unfortunately find that entitlement to a VA annual clothing allowance for the years of 1999 and 2000 is precluded by law.  

Upon application therefore, an annual clothing allowance is payable to each Veteran who has a service-connected disability (that causes clothing wear), and meets further specific criteria.  See 38 U.S.C.S. § 1162; 38 C.F.R. § 3.810.  Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for Veterans meeting the eligibility requirements for an annual clothing allowance as of that date (that is, as of August 1).  Subsequent annual payments for those meeting the eligibility requirements will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement. 38 C.F.R. § 3.810(b).

Except as provided in C.F.R. § 3.810(c)(2), the application for a clothing allowance must be filed within 1 year of the anniversary date (August 1) for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing the application will include the anniversary date (August 1) and terminate on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).   If the initial determination of service connection for the qualifying disability is made subsequent to an anniversary date for which entitlement is established, the application for clothing allowance may be filed within 1 year from the date of notification to the Veteran of such determination.  38 U.S.C.S. § 1162; 38 C.F.R. § 3.810(c)(2).

The Veteran first filed an application for a VA annual clothing allowance in November 2001, requesting devices for his service-connected right hand and bilateral pes planus disabilities; VA subsequently approved entitlement to a clothing allowance for the year 2001.  In a December 2001 statement, the Veteran requested consideration of clothing allowance for the years 1999 and 2000, due to the fact that he was not aware that he was eligible for a clothing allowance for these years.  

The Veteran did not file an application for an annual VA clothing allowance prior to November 2001.  Given that he did not file an application for a clothing allowance within the 1-year anniversary dates for the years 1999 or 2000, as provided by 38 C.F.R. § 3.810(b), and had not previously established entitlement to recurring payments of a clothing allowance, governing law does not provide authority for VA to award him payment of an annual clothing allowance for those years.  The language of 38 C.F.R. § 3.810(c)(1) mandates that an application for a clothing allowance must be filed within 1 year of the anniversary date (August 1) for which entitlement is initially established.  The Board observes that the exception listed in 38 C.F.R. § 3.810(c)(2) has no application in this case (as service connection for bilateral pes planus and a right hand disability had been in effect since April 1992 and September 1996, respectively).

The Board has considered the Veteran's contention that entitlement to a VA annual clothing allowance should be awarded for 1999 and 2000 because he was eligible for a clothing allowance but unaware of his entitlement.  Regrettably, the Board is without authority to grant entitlement to a benefit where the legally required criteria are not met.  It is bound by the law.  See 38 U.S.C.S. § 7104(c); McCay v. Brown, 106 F.3d 1577, 1581 (1997) (VA cannot grant a monetary payment where Congress has not authorized such a payment or the recipient does not qualify for such a payment under applicable statutes).  Moreover, the Court has confirmed that 
VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.   See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  Therefore, as the Veteran's claim of entitlement to a VA annual clothing allowance was received in November 2001, after the July 31, 2000 and July 31, 2001 deadlines for filing a claim of entitlement to annual clothing allowances for 1999 and 2000, respectively, the Board is unable to grant the claim.  

In a case where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim of entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law). 

The Board is again grateful to the Veteran for his distinguished and honorable service, to include his combat service, and regrets that more favorable outcomes could not be reached.  


ORDER

The claim of entitlement to service connection for a low back disability is reopened, and to this extent only the appeal is granted.

The claim of entitlement to service connection for a bilateral knee disability is reopened, and to this extent only the appeal is granted.

New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a left wrist and hand condition.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a respiratory disease manifested by coughing, to include as secondary to exposure to herbicides.  The request to reopen this claim is denied.

Entitlement to a rating in excess of 10 percent for tinea versicolor, tinea pedis is denied.  

Entitlement to payment of a VA annual clothing allowance for the years 1999 and 2000 is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

Turning first to the cervical spine claim, the service treatment records note the Veteran's January 1969 complaint of being struck in the left side of the head, which he subsequently explained was by a loading clamp.  The treatment record from that incident notes that the Veteran did not lose consciousness and did not display any physical findings, and he was returned to duty.  In June 1974, he complained of a stiff neck for the past two days.  Tenderness on range of motion was observed, and an impression of a neck strain was rendered.  In May 1983, prior to his medical board discharge for his seizure disorder, the Veteran complained of neck and shoulder pain on the left side, shooting to his shoulder.  Following service, the Veteran was first diagnosed with early cervical spine degenerative arthritis on a September 1988 VA examination.  Subsequent diagnoses include cervical disc herniation and cervical strain.  In October 2000, a VA clinician stated that the cervical stenosis with radicular symptoms were probably caused by whiplash from being struck by the loading clamp during service.  However, the clinician did not reconcile this statement with the absence of physical findings when contemporaneously examined in January 1969 and did not provide a rationale.  See Stefl, 21 Vet. App. at 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  However, given the foregoing, the Board finds that the McLendon standard has been met, and the Veteran should be afforded a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Concerning the low back claim, the service treatment records include various reports of back pain, and the Veteran has contended that he has experienced back pain since an October 1981 spinal tap performed due to his seizure condition.  A May 1982 x-ray noted evidence of muscle spasm but no other significant abnormality.  As previously noted, an October 2003 VA physician noted that an August 1999 MRI report showed some degenerative joint disease and degenerative disc disease at L5-S1 and L4-L5 and stated that the Veteran's back symptoms were of a long duration.  The Board finds that the McLendon standard has been met, and the Veteran should be afforded a VA examination and opinion.

Turning to the bilateral knees, the Veteran's service treatment records contain a September 1980 report of his knees giving out after long periods of standing, with a negative physical exam, and a May 1981 report of a right knee complaint, which the clinician assessed as likely due to muscle trauma and fatigue.  The Veteran has a current diagnosis of bilateral knee arthritis, and he reported in October 2013 that he has experienced knee pain since jumping from helicopters during service.  The McLendon standard has once again been met, and the Veteran should be afforded a VA examination and opinion.

Finally, addressing the issue of arthritis of the entire body, the Board has previously construed this claim as a claim of entitlement to service connection for arthritis in different parts of the body resulting from a common, in-service etiology.  This claim is thus inextricably intertwined with the cervical spine, low back, and bilateral knee claims and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

On remand, updated VA treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from June 2017 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Schedule the Veteran for a VA examination for his cervical spine, lumbar spine, and bilateral knee conditions.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any cervical spine disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since July 2002).
b. If any cervical spine conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In rendering this opinion, the examiner should comment on the significance, if any, of the January 1969 service treatment record noting that the Veteran was struck in the head by a loading clamp, the Veteran's in-service reports of neck pain and assessment of neck strain, his diagnosis of cervical spine arthritis in September 1988, and the October 2000 VA clinician's opinion that his cervical stenosis with radicular symptoms were probably caused by whiplash from being struck by the loading clamp.

c. Based upon the examination results and review of the record, the examiner should identify the presence of any lumbar spine disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since July 2002).

d. If any lumbar spine conditions are present, is it at least as likely as not that the condition is causally related to service?  Please explain why or why not.  In rendering this opinion, the examiner should comment on the significance, if any, of the October 1981 spinal tap, and the Veteran's contention that such caused him back pain, and the May 1982 x-ray showing muscle spasm but no other significant abnormality.

e. Based upon the examination results and review of the record, the examiner should identify the presence of any bilateral knee disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since July 2002).

f. If any bilateral knee conditions are present, is it at least as likely as not that the condition is causally related to service?  Please explain why or why not.  In rendering this opinion, the examiner should comment on the significance, if any, of the September 1980 complaint of his knees giving out after long periods of standing, May 1981 complaint of right knee pain, thought to be due to muscle trauma and fatigue, and the Veteran's report that he incurred knee pain from jumping from helicopters.  

g. Based upon the examination results and review of the record, the examiner should also identify whether the Veteran has generalized arthritis of the entire body related to a common etiology.  If none is present, the examiner should report whether such has been present during the pendency of the claim (since July 2002).

h. If generalized arthritis of the entire body related to a common etiology, is it at least as likely as not that the condition is causally related to service?  Please explain why or why not.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


